DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pulverizing time of the silicon nitride beads with silica beads" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 does not recite a step of pulverizing silicon nitride beads with silica powder. It is recommended to include a step to claim 4 wherein the silica slurry is pulverized with silicon nitride beads, thereby adding foaming agent to the slurry.
Claim 6 recites diluting the silica powder slurry. Dilution implies the concentration of silica decrease by adding water. It is unclear how adding silicon carbide dilutes the silica powder slurry.
Claim 6 also recites wet-pulverizing by adding beads. It is unclear how the act of adding beads doesn’t actually pulverize the mixture. It is recommended to amend to “wet-pulverizing using non-silicon nitride beads..”
Claim 8 recites the molten raw material is melted with an oxyhydrogen flame. It is unclear how the molten raw material is melted if it is already molten. It is recommended to tie claim 8 back to the melting step. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (JP 07267660 machine translation provided) in view of Tajiri (JP 2008074983 machine translation). Kamo teaches a method for manufacturing an opaque quartz glass comprising providing for a silica powder and silicon nitride powder. Kamo teaches pulverizing silicon nitride beads to create a foaming agent (p. 3 manufacturing method step 1B). Kamo also teaches adding the foaming agent to the silica powder and mixed in water, which suggest forming a slurry, to create a mixture (p. 3 step 2 mixing) and melting the mixture, such that the silica is vitrified (p. 3 step 4). Kamo specifies the silica powder need to be pulverized by ball milling to improve its dispersibility (p. 3 step 1A). Tajiri teaches a common method for producing a dispersion of fine silica particles comprising pulverizing silica powder slurried in a solvent with pulverizing beads having a diameter of about 3mm or less (p. 3 2nd passage, p. 4 top passage, p. 5 top passage). Tajiri further specifies the slurry can be pulverized in a bead mill using various grinding media, including silicon nitride beads (p. 5 bottom half “wet medium mill”). Tajiri also teaches the particle content of the slurry affects the aggregation of the particles and energy efficiency of the pulverizing step, and recommends a particle content of up to 50 wt% (p. 6 4th passage). Tajiri teaches the combination of bead size and particle content of the slurry allows for a dispersion having a controlled aggregation and increase por volume. Since Kamo is concerned with making foamed glass having high porosity  ([0008]), it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar pulverization method comprising milling a silica slurry and silicon nitride beads for forming the mixture of Kamo, as it provides for a dispersion having a controlled aggregation and increase pore volume.  Although not specified, it would be obvious to expect the pulverization of the silica slurry with silicon nitride beads to result in creating silicon nitride as a foaming agent that is added to the silica slurry.  
Response to Arguments
Applicant’s amendment to alleviate the 112 issues is appreciated. However, several 112 issues remains. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741